STRINGER, Judge.
We affirm N.S.’s convictions and sentences for burglary of a structure and petit theft; however, we remand for correction of the disposition order.
The State filed a petition for delinquency charging N.S. with burglary of a dwelling and grand theft. As part of a plea agreement with the State, N.S. pleaded no contest to reduced charges of burglary of a structure and petit theft. The trial court accepted N.S.’s plea to the reduced charges; however, the disposition order incorrectly states that N.S. pleaded no contest to the original charges. On remand, the trial court must enter a corrected disposition order that accurately reflects the crimes to which N.S. pleaded.
Affirmed but remanded for correction of the disposition order.
WHATLEY and CASANUEVA, JJ„ Concur.